Exhibit 10.1

 

NON-EXCLUSIVE LICENSE AGREEMENT

THIS NON-EXCLUSIVE LICENSE AGREEMENT (the “Agreement”) is entered into as of
January 8, 2007 (the “Effective Date”), by and between ALTHEA TECHNOLOGIES,
INC., a Delaware corporation, having offices at 11040 Roselle Street, San Diego,
CA 92121 (“Althea”), and VALENTIS, INC., a Delaware corporation, having offices
at 863A Mitten Road, Burlingame, CA 94010 (“Valentis”).

WHEREAS, Valentis is the owner, or is the exclusive licensee of, the Licensed
Technology (as defined below); and

WHEREAS, Althea wishes to obtain, and Valentis is willing to grant, a
non-exclusive, worldwide license under the Licensed Technology on the terms and
subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth, the parties hereto agree as follows:

1.             DEFINITIONS.  As used in this Agreement, the following terms have
the meanings set forth below:

1.1          “Affiliate” shall mean any corporation or other entity which
controls, is controlled by, or is under common control with, a party.  For the
purposes of this definition, a corporation or other entity shall be regarded as
in control of another corporation or entity if it owns or directly or indirectly
controls more than 50% of the voting securities or other ownership interest of
the other corporation or entity, or if it possesses, directly or indirectly, the
power to direct or cause the direction of the management and policies of the
corporation or other entity.

1.2          “Confidential Information” shall mean all data and information,
tangible or intangible, whether in written, graphic, verbal or electronic form,
developed by or disclosed or made available by one party to the other party, its
employees or representatives under this Agreement and that is marked as
“Confidential” at the time it is delivered to the receiving pary or when
disclosed orally is confirmed in writing within thirty (30) days by the
disclosing party.  Notwithstanding the foregoing, Confidential Information shall
not include any information which the receiving party can prove by competent
evidence:

(a)           is now, or hereafter becomes, through no act or failure to act on
the part of the receiving party, generally publicly known or available;

(b)           is known by the receiving party at the time of receiving such
information, as evidenced by its records;

(c)           is hereafter furnished to the receiving party by a Third Party, as
a matter of right and without restriction on disclosure; or

(d)           is independently developed by the receiving party, as evidenced by
its records, without knowledge of, and without the aid, application or use of,
the Confidential Information of the disclosing party.

1


--------------------------------------------------------------------------------




1.3          “Control” shall mean possession of the ability to grant a license
or sublicense as provided for herein without violating the terms of any
agreement or other arrangement with any Third Party.

1.4          “Customer” shall mean any Third Party for whom Althea provides
contract manufacturing services.

1.5          “Know-How” shall mean know-how, trade secrets, data, processes,
techniques, procedures, compositions, devices, methods, formulas, protocols and
information, whether or not patentable specifically related to the Licensed
Technology.

1.6          “Licensed Patents” shall mean the patents and patent applications
listed in Appendix I hereto and (a) any and all corresponding foreign patents
and patent applications, whether now existing or hereafter filed, (b) any
provisionals, continuations, continuation-in-part, substitutions, divisionals,
reissues, renewals, substitute applications and inventors’ certificates arising
from, or based upon, any of the foregoing patents or patent applications, and
(c) any patents issuing from any of the foregoing patent applications.

1.7          “Licensed Technology” shall mean:

(a)           the Licensed Patents; and

(b)           Know-How that is (i) in the possession and control of Valentis on
the Effective Date, (ii) necessary or useful for the practice of the inventions
claimed in the Licensed Patents, and (iii) not generally publicly known.

1.8          “Product” shall mean plasmid DNA for use in research, preclinical
development, clinical development or commercialization activities.

1.9          “Term” shall have the meaning provided in Section 6.1.

1.10        “Third Party” shall mean any entity other than Althea or Valentis or
an Affiliate of Althea or Valentis.

2.             LICENSE.

2.1          License Grant.  Subject to the terms and conditions of this
Agreement, Valentis hereby grants to Althea a non-exclusive, worldwide,
fully-paid, royalty-free license, with the right to grant sublicenses as set
forth in Section 2.2, under the Licensed Technology to make, have made, use,
sell, have sold, offer to sell and import Products.  Without limiting or
expanding the generality of the foregoing, Althea shall have the right to
practice the license granted under this Section 2.1 for the purpose of providing
contract manufacturing services on behalf of Third Parties.

2.2          Sublicenses.  Subject to the terms and conditions of this
Agreement, Althea shall have the right to grant sublicenses under the license
granted to Althea pursuant to Section 2.1 as follows:

2


--------------------------------------------------------------------------------




(a)           to any Customer, to the extent necessary for such Customer to
manufacture, or to have manufactured on such Customer’s behalf, a Product that
Althea previously manufactured for such Customer;

(b)           to any Third Party designated by a Customer, to the extent
necessary for such Third Party to manufacture on such Customer’s behalf a
Product that Althea previously manufactured for such Customer;

(c)           to any Third Party selected by Althea, to the extent necessary for
such Third Party to manufacture on Althea’s behalf a Product that Althea
previously manufactured for its own account; and/or

(d)           to any Affiliate of Althea.

Upon Valentis’ written request from time to time, Althea shall disclose to
Valentis the identities of all then-existing sublicensees, which disclosure
shall be considered Confidential Information of Althea.

2.3          Disclosure of Know-How.  Promptly after the Effective Date,
Valentis shall disclose to Althea the Know-How included the Licensed Technology
the acceptance of which shall be deemed to have occurred on the delivery of
same.

2.4          No implied rights.  Except as expressly granted above, all rights
not granted are expressly reserved.

3.             PAYMENT OBLIGATIONS.

3.1          License Fee.  As full and complete payment for the license granted
hereunder, Althea shall pay to Valentis a license fee of $185,000.  Such fee
shall be payable in U.S. dollars and shall be made by wire transfer to a bank
and account designated in writing by Valentis within 10 days after the Effective
Date.

3.2          Taxes.  All taxes levied on account of the payment accruing to
Valentis under this Agreement shall be paid by Valentis for its own account,
including taxes levied thereon as income to Valentis.  If provision is made in
law or regulation for withholding, such tax shall be deducted by Althea from the
amount otherwise payable by it hereunder for payment to the proper taxing
authority on behalf of Valentis and a receipt of payment of the tax secured and
promptly delivered to Valentis.   Althea shall be responsible for all other
taxes that arise from this Agreement.

4.             PROTECTION OF CONFIDENTIAL INFORMATION.

4.1          Confidentiality.  During the Term and for a period of five (5)
years thereafter, each party agrees, with respect to any Confidential
Information disclosed to such party (the “Receiving Party”) by the other party
(the “Disclosing Party”) under this Agreement:

(a)           To use such Confidential Information only for the purposes set
forth in this Agreement;

3


--------------------------------------------------------------------------------




(b)           To receive, maintain and hold the Confidential Information in
strict confidence and to use the same methods and degree of care (but at least
reasonable care) to prevent disclosure of such Confidential Information as it
uses to prevent disclosure of its own proprietary and Confidential Information
and to protect against its dissemination to unauthorized parties;

(c)           Not to disclose, or authorize or permit the disclosure of any
Confidential Information to any third party without the prior written consent of
the Disclosing Party; and

(d)           Except as needed to fulfill its obligations under this Agreement,
to return any Confidential Information to the Disclosing Party at the request of
the Disclosing Party and to retain no copies or reproductions thereof.

4.2          Authorized Disclosure.  Notwithstanding Section 4.1, the Receiving
Party may disclose Confidential Information, without violating the obligations
of this Agreement, to the extent the disclosure is required by a valid order of
a court or other governmental body having jurisdiction; provided, that, the
Receiving Party gives reasonable prior written notice to the Disclosing Party of
such required disclosure and makes a reasonable effort to obtain, or to assist
the Disclosing Party in obtaining, a protective order preventing or limiting the
disclosure and/or requiring that the Confidential Information so disclosed be
used only for the purposes for which the law or regulation requires, or for
which the order was issued.

4.3          Use of Name/Publicity.  Neither party shall use the other party’s
name in connection with any publication or promotion without the other party’s
written consent, except as required by federal, state or local laws, rules and
regulations.

5.             REPRESENTATIONS AND WARRANTIES.

5.1          Mutual Representations and Warranties.  Each party represents and
warrants to the other that, as of the Effective Date: (a) it is duly organized
and validly existing under the laws of its jurisdiction of incorporation or
formation, and has full corporate or other power and authority to enter into
this Agreement and to carry out the provisions thereof; (b) it is duly
authorized to execute and deliver this Agreement and to perform its obligations
thereunder, and the person or persons executing this Agreement on its behalf has
been duly authorized to do so by all requisite corporate or partnership action;
and (c) this Agreement is legally binding upon it, enforceable in accordance
with its terms, and does not conflict with any agreement, instrument or
understanding, oral or written, to which it is a party or by which it may be
bound, nor violate any material law or regulation of any court, governmental
body or administrative or other agency having jurisdiction over it.

5.2          Valentis Representations and Warranties.  Valentis represents and
warrants to Althea that, as of the Effective Date: (a) the patents and patent
applications listed on Appendix I hereto are the only patent rights known by
Valentis that are Controlled by Valentis that claim the inventions described in
the patents and patent applications listed on said Appendix I; (b) Valentis has
the right to grant to Althea the license under the Licensed Technology that
Valentis purports to grant hereunder; (c) Valentis has not received written
notice from any Third Party claiming that the practice of the Licensed
Technology infringes the intellectual property rights of such

4


--------------------------------------------------------------------------------




Third Party; (d) Valentis is not a party to any legal action, suit or proceeding
relating to the Licensed Technology; (e) to Valentis’ knowledge, the issued
patents in the Licensed Patents are valid and enforceable; and (f) the Licensed
Patents are not the subject of any pending or threatened claim, challenge,
opposition, interference or other proceeding questioning their validity or
enforceability.

5.3          Disclaimer of Warranties.  EXCEPT AS EXPRESSLY SET FORTH IN THE
TRANSACTION AGREEMENTS, NEITHER PARTY MAKES ANY REPRESENTATION OR WARRANTY TO
THE OTHER PARTY OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION,
ANY WARRANTY OF TITLE, NON-INFRINGEMENT, MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE.

5.4          Limitation of Liability.  EXCEPT FOR PAYMENTS UNDER ARTICLE 3 OR
LIABILITY FOR BREACH OF ARTICLE 4, NEITHER PARTY SHALL BE ENTITLED TO RECOVER
FROM THE OTHER PARTY ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES
IN CONNECTION WITH THIS AGREEMENT OR ANY LICENSE GRANTED HEREUNDER; provided,
however, that this Section 5.4 shall not be construed to limit either party’s
indemnification obligations under Article 7.

6.             TERM; TERMINATION.

6.1          Term.  The term of this Agreement (the “Term”) shall commence as of
the Effective Date and, unless terminated earlier as provided herein, shall
continue until the expiration of the last to expire of the Licensed Patents,
whereupon the license granted hereunder shall become irrevocable and perpetual.

6.2          Termination by Valentis.  If Althea materially breaches its
obligations under this Agreement and fails to cure such breach within 30 days
following its receipt of written notice from Valentis, then Valentis shall have
the right to terminate this Agreement.

6.3          Termination by Althea.  Althea shall have the right to terminate
this Agreement at any time upon written notice to Valentis.

6.4          Effect of Expiration or Termination.

(a)           Within 30 days following the expiration or termination of this
Agreement, each party shall return to the other party, or destroy, upon the
written request of the other party, any and all Confidential Information of the
other party in its possession.

(b)           Expiration or termination of this Agreement shall not relieve the
parties of any obligation accruing prior to such expiration or termination.  The
provisions of Sections 3.2, 5.3, 5.4, 6.4 and 6.5 and Articles 4, 7 and 8 shall
survive termination or expiration of this Agreement.

6.5          Rights in Bankruptcy.  All rights and licenses granted under or
pursuant to this Agreement are, and will otherwise be deemed to be, for purposes
of Section 365(n) of the U.S. Bankruptcy Code, licenses of right to
“intellectual property” as defined under Section 101 of the

5


--------------------------------------------------------------------------------




U.S. Bankruptcy Code.  Valentis agrees that Althea, as licensee of such rights
under this Agreement, will retain and may fully exercise all of its rights and
elections under the U.S. Bankruptcy Code.

7.             INDEMNIFICATION.

7.1          Althea Indemnification.  Althea hereby agrees to save, defend,
indemnify and hold harmless Valentis and its officers, directors, employees,
consultants and agents (each, an “Valentis Indemnitee”) from and against any and
all losses, damages, liabilities, expenses and costs, including reasonable legal
expense and attorneys’ fees (“Indemnified Losses”), to which any such Valentis
Indemnitee may become subject as a result of any claim, demand, action or other
proceeding by any Third Party to the extent such Indemnified Losses arise
directly out of: (i) the material breach by Althea of any representation,
warranty, covenant or agreement made by it under this Agreement; or (ii) the
development, manufacture, use, handling, storage, sale or other disposition of
any Product by Althea or any of its Affiliates or sublicensees

7.2          Control of Defense.  In the event a Valentis Indemnitee seeks
indemnification under Section 7.1, it shall inform Althea of a claim as soon as
reasonably practicable after it receives notice of the claim, shall permit
Althea to assume direction and control of the defense of the claim (including
the right to settle the claim solely for monetary consideration), and shall
cooperate as requested (at the expense of Althea) in the defense of the claim. 
If Althea defends the suit or claim, Valentis may participate in (but not
control) the defense thereof at its sole cost and expense.

7.3          Settlements.  Neither party may settle a claim or action related to
any Indemnified Losses subject to indemnification under this Article 7 without
the consent of the other party, if such settlement would impose any monetary
obligation on the other party or require the other party to submit to an
injunction or otherwise limit the other party, its Affiliates, employees,
agents, officers and directors.

8.             MISCELLANEOUS.

8.1          Assignment.  Except as expressly provided hereunder, neither this
Agreement nor any rights or obligations hereunder may be assigned or otherwise
transferred by Althea without the prior written consent of Valentis (which
consent shall not be unreasonably withheld); provided, however, that either
party may assign this Agreement and its rights and obligations hereunder without
the other party’s consent (a) in connection with the transfer or sale of all or
substantially all of the business of such party to which this Agreement relates
to a Third Party, whether by merger, sale of stock, sale of assets or otherwise,
or (b) to any Affiliate.  Notwithstanding the foregoing, any such assignment to
an Affiliate shall not relieve the assigning party of its responsibilities for
performance of its obligations under this Agreement. The rights and obligations
of the parties under this Agreement shall be binding upon and inure to the
benefit of the successors and permitted assigns of the parties.  Any assignment
not in accordance with this Agreement shall be null and void.

8.2          Governing Law.  This Agreement will be governed and construed in
accordance with the laws of the State of California, excluding its conflicts of
laws provisions.

6


--------------------------------------------------------------------------------




8.3          Severability.  If any provision of this Agreement should be held
invalid or unenforceable, the remaining provisions shall be unaffected and shall
remain in full force and effect, to the extent consistent with the intent of the
parties as evidenced by this Agreement as a whole.

8.4          Independent Contractor Relationship.  The parties’ relationship
hereunder is that of independent contractors, and nothing in this Agreement
should be construed to create a partnership, joint venture, or employer-employee
relationship between the parties.  Neither party is an agent of the other party
or is authorized to make any representation, contract, or commitment on behalf
of the other party.

8.5          Entire Agreement; Amendment.  This Agreement (including Appendix I
attached hereto) sets forth all of the agreements and understandings between the
parties hereto with respect to the subject matter hereof, and supersedes and
terminates all prior agreements and understandings between the parties with
respect to the subject matter hereof.  There are no agreements or understandings
with respect to the subject matter hereof, either oral or written, between the
parties other than as set forth herein.  Except as expressly set forth in this
Agreement, no subsequent amendment, modification or addition to this Agreement
shall be binding upon the parties hereto unless reduced to writing and signed by
the respective authorized officers of the parties.

8.6          Waiver.  Except as specifically provided for herein, the waiver
from time to time by either party of any right or failure to exercise any remedy
shall not operate or be construed as a continuing waiver of the same right or
remedy or of any other of such party’s rights or remedies provided under this
Agreement.

8.7          Notices.  All notices and other communications provided for
hereunder shall be in writing and shall be mailed by first-class, registered or
certified mail, postage paid, or delivered personally, by overnight delivery
service or by facsimile, with confirmation of receipt, addressed as follows:

 If to Althea:

 

Althea Technologies, Inc.

 

 

 

 

11040 Roselle Street

 

 

 

 

San Diego, CA 92121

 

 

 

 

Attention: Chief Financial Officer

 

 

 

 

Facsimile: (858) 882-0133

 

 

 

 

 

 

 

 If to Valentis:

 

Valentis, Inc.

 

 

 

 

363A Mitten Road

 

 

 

 

Burlingame, CA 94010

 

 

 

 

Attention: Benjamin F. McGraw, III

 

 

 

 

 President and Chief Executive Officer

 

 

 

 

Facsimile: 650.652.1990

 

 

 

Either party may by like notice specify or change an address to which notices
and communications shall thereafter be sent.  Notices sent by facsimile shall be
effective upon

7


--------------------------------------------------------------------------------




confirmation of receipt, notices sent by mail or overnight delivery service
shall be effective upon receipt, and notices given personally shall be effective
when delivered.

8.8          Headings.  Section headings are for convenience of reference only
and shall not be considered in the interpretation of this Agreement.

8.9          Force Majeure.  Neither party shall be held liable or responsible
to the other party nor be deemed to have defaulted under or breached this
Agreement for failure or delay in fulfilling or performing any term of this
Agreement when such failure or delay is caused by or results from causes beyond
the reasonable control of the affected party, including, without limitation,
fire, floods, earthquakes, natural disasters, embargoes, war, acts of war
(whether war be declared or not), insurrections, riots, civil commotions,
strikes, lockouts or other labor disturbances, acts of God or acts, omissions or
delays in acting by any governmental authority or the other party.

8.10        Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.  Delivery of an executed
counterpart by facsimile or other electronic transmission shall be as effective
as delivery of a manually signed counterpart.

8


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this NON-EXCLUSIVE LICENSE
AGREEMENT on the Effective Date.

ALTHEA TECHNOLOGIES, INC.:

 

VALENTIS, INC.:

 

 

 

 

 

 

By:

/s/ Magda Marquet                                 

 

 

By:

/s/ Benjamin F. McGraw, III                     

 

 

 

 

 

Printed Name: Magda Marquet, Ph.D.

Printed Name: Benjamin F. McGraw, III

 

 

 

Title: Co-President & Co-CEO

Title: Chairman, President & CEO

 

9


--------------------------------------------------------------------------------


APPENDIX I

LICENSED PATENTS

Family

 

Title

 

Number

 

Filed/Priority Date

1

 

Methods for Purifying Nucleic Acids (Tangential Flow

Ultrafiltration/Diafiltration

[UF/DF] for plasmid

purification)

 

US6,011,148

EP0923592B1

AU717136B2

CA2261150C

JP3492702B2

 

filed 1997-07-31 as

PCT app. (publ.

WO98/05673),

claiming priority to

1996-08-01

2

 

Methods for Purifying Nucleic Acids (Purification protocol

including static mixing for lysis,

TMAE anion exchange

chromatography and UF/DF for

plasmid purification)

 

US Pub. No.

2002/0198372A1

EP1098966A1

AU4863899A1

CA2338397AA

JP2002521029T2

 

filed 1999-07-07,

including as PCT

app. (publ.

WO00/05358)

claiming priority to

1998-07-23

3

 

Process and Equipment for Plasmid Purification  (TMAE

anion exchange and/or

hydrophobic interaction

chromatography (HIC) for

plasmid purification)

 

US Pub. No.

2001/034435A1

 

filed 1997-07-03,

claiming priority to

1996-07-19

provisional, issue fee

paid in TMAE

claims

4

 

Apparatus and Method for Preparative Scale Purification of Nucleic Acids 
(flotation of alkaline precipitate for large scale plasmid purification)

 

WO04/024283

US10/527,618

EP1554398A2

CA2498518AA

AU3267175AA

JP2004000536251

 

filed 2003-09-12 as

PCT app., claiming

priority to 2002-09-

13 (US Provisional)

Methods for Purifying Nucleic Acids (Purification protocol including static

mixing for lysis, TMAE anion exchange

chromatography and UF/DF for plasmid

purification)

 

WO00/05358

US09/121,798 (US Pub.

No. 2002/0198372A1)

EP1098966A1

AU48638/99A1

CA2338397AA

JP2002-521029,A

(unexamined publication

no.)

 

PCT filed 1999-07-07,

claiming priority to

1998-07-23

 

1


--------------------------------------------------------------------------------




 

Family

 

Title

 

Number

 

Filed/Priority Date

Process and Equipment for Plasmid

Purification (TMAE anion exchange

and/or hydrophobic interaction

chromatography (HIC) for plasmid

purification)

 

US7,026,468 (issuing

from 09/774,284,

published as

2001/034435A1)-

US 11/327,987 (US Pub.

No. 2006/0106208A1)-

pending

 

 

filed 1997-07-03,

claiming priority to

1996-07-19 provisional

 

 

 

2


--------------------------------------------------------------------------------